RR                 Y   GENERAL




 Honorable Robert S. Calve&           Opinion No. w-250
,Comptro,llerof Public Accounts
 Austin, ~Texas                       Re:   Construction of
              _,                            Opinions NW-237
                                            and ~~-238.
Dear Mr   Calvert:
     You state that there seems to be an apparent con-
,flictbetween Cpinions NN-237 and-NW-238 by this depart-
ment, in view of the fact that Opinion ww-238 calls
attention to the fact that the only agencies exempt from
the provisions of Article 681, V.A.C.S. are State Educa-
tional,Institutions of Higher Learning, State Prison
System, and the Texas StateHoard for Hospitals and
Special Schools. You thenask to be advised if the Hoard
of Control is required to prepare or approve plans for
the construction or improvement of permanent buildings
constructed and maintained by the State Highway Department.
     In reply to the above you are advised that we do
not believe that the opinions are in conflict. In the first
place, both opinions were considered at the same time and
you will notice that the last paragraph of Opinion No. 238
reads as follows: "This op-lhionis only applicable to the
factual situation presented."
     You will notice that In Opinion No. 237 it is
stated that it is our opinion that Articles 665-687, V.A.C.S.
pertaining to public buildings were intended to apply to
those buildings authorized by law to.be constructed as
public buildings for which appropriation is made and which
are for the general use of the public and that said statutes
do not apply to such buildings as the Highway Department may
deem necessary to construct under its power to construct
highways. Buildings to be,constructed by the Highway Depart-
ment under the long continued,departmental construction of
both this department and the Highway Department might)or
might not be of permanent nature. Under the opinion the
Highway Department is authorized to construct buildings which
are necessary to the construction and maintenance of the
State Highway system, whether the same be of a temporary or
of a permanent nature. The criterion is whether the buildings
are necessary to the construction and maintenance of the
Hon. Robert S. Calve&, page 2 (WW-250).


State Highway system.


     The Board of Control is not required to prepare or
approve plans for the construction or improvement of per-
manent buildings constructed~or maintained by the State
Highway Department when said buildings are constructed by
the Highway Department as being necessary to the construction
and maintenance of the State Highway system as provided by
law.
                                    Very truly yours,
                                    WILL WILSON
                                    Attorney General of Texas




HGC:lj
APPROVED:
OPINION COMMITTEE
J. C. Davis, Jr., Chairman
Marvin R. Thomas, Jr.
John H. Minton, Jr.
REVIEWED FOR THE ATTORNEY GENERAL
BY:
     Geo. P. Blackburn